Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DRAWINGS
The drawings are objected to because of the following informalities:
In Fig. 1, the transmitter should be labelled “110.” See pages 11 and 16.
Fig. 3 contains reference numbers 119 and 121. These numbers are not described in the written description. 
This can be rectified with replacement drawings or by adding the references to the written description. It would appear that they should appear somewhere around pages 35-36.
In Fig. 7, there is a missing icon in the figure. There should be a decision diamond at the branch point after the second step.
In Fig. 8, steps 218, 220, 222, 224, and 226 are presented in the lower left corner of the page, but they are not attached to (or part of) the process in the upper half of the figure. There should be some indication of where those step fall within the flow diagram. It is also unclear how step 218 differs from step 226 (both are directed to placing the personal device in NFC with the premises display).
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
SPECIFICATION
Informalities
The disclosure is objected to because of the following informalities; appropriate corrections are required:
On page 7, in the first full paragraph, the first sentence recites “…is preferably (NFC) where the patron can simply bring its mobile phone in close contact with the display apparatus…” The parenthesis can be removed.
Also on page 7, in the same paragraph, the third sentence recites “…the information from scan on the display apparatus…” This should recite “…the information from scanning the barcode on the display apparatus…”
On page 11, in the second paragraph, there is a reference to “invokable icons 118.” Because the icons are not presented in Fig. 1, which is being discussed, there should be an indication that the icons described appear in Fig. 2. Therefore, this should recite “…the invokable icons 118 (Fig. 2) that represent…” Alternatively, the last sentence of the third paragraph on page 14 could be moved to page 11 (“An example of icons 118 on a landing page is illustrated as a generic web page 115 in Fig. 2.”).
Also on page 11, in the second paragraph, the second sentence recites “…the lattert directs the browser to the web page designated…” This should recite “…the latter directs the browser to the web page designated…”

On page 35, in the last paragraph, there is recitation of “step 230.” There is no step 230 in Fig. 8. Either this is intended to recite a different step, or Fig. 8 is missing a step.
On page 37, the second paragraph recites “cellular phone 1-4.” This should recite “cellular phone 104.”
The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Trademarks
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The following were not properly marked:
BLUETOOTH (page 16)
UNISON, SYNCTOY, SUBVERSION (page 44)
JAVASCRIPT, FLASH (page 45)
FLASH, QUICKTIME (page 46)
Appropriate corrections are required.
CLAIM OBJECTIONS
The Office objects to claim 7 for having the following informality: the space between the word “where in” should be removed.

CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
I.	DANIEL DISCLOSES CLAIMS 1–7, 11, 12, AND 19.
Claims 1–7, 11, 12, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent No. 9,710,826 B1 (“Daniel”).
Claim 1
Daniel discloses:
A method of displaying content of at least one third party vendor on a premises display and communicating the third party vendor content to a patron’s personal communications device operated at the premises, the method comprising steps of: 
“FIG. 8 is an exemplary method 800 of the invention according to one embodiment.” As shown in FIGS. 2A–3B (among others), and as will be discussed below, the method 800 involves displaying advertisements (encoded image 114) in an interactive frame 116 in a public place, and communicating related content to a mobile device 102. See Daniel FIGS. 2A–3B.
maintaining a premises display apparatus for displaying third party vendor content within view of the patron, 
Method 800 is to be performed using “at least one encoded image 114 framed by an interactive frame 116 that includes at least one or more hot corners 118, 120, 
wherein the premises display apparatus has a first display;
While Daniel gives some examples of the encoded image 114 being a printed statement, in at least one or more embodiments, the framed 116 encoded image 114 may be presented as “electronic media” rather than as a printed statement 148. See Daniel col. 8 ll. 50–54.
providing the patron access to the third party content from the premises display apparatus to a patron’s personal communications device by one interactive action by the patron;
“Method 800 further comprises receiving at least one control command 130 for scanning the at least one encoded image 114 within the interactive frame 116 (step 804) for which the mobile device’s image capturing means 132 scans the at least one encoded image 114 within the interactive frame 116 with the at least one hyperlink 126 or icon 128 embedded within (step 806),” Daniel col. 19 ll. 10–17, and subsequently activating one of the hot corners and its respective icons via the mobile device in step 808. Daniel col. 19 ll. 18–22.
and transmitting the third party content to the patron’s personal communications device responsively to the one interactive action.
“Method 800 comprises retrieving the multimedia content file 112 (step 812) by hyperlinking to an advertiser’s website via its web address.” Daniel col. 19 ll. 32–35.
Claim 2
Daniel discloses the method of claim 1, wherein the step of transmitting the third party content further comprises 
generating on the personal communications device a landing page displaying a plurality of invokable icons 

each related to a different third party, 
For example, as shown in FIG. 2B, “the third-party multimedia advertising content 111 for ‘Cheap Airline Tickets’ is wholly unrelated to the owner of the multimedia content file 114, (‘ABC Realty’).” Daniel col. 9 ll. 47–49; see also col. 10 ll. 26–29.
wherein each invokable icon is functional to establish communication between the personal communications device and one third party associated with an invoked icon.
“Method 800 comprises retrieving the multimedia content file 112 (step 812) by hyperlinking to an advertiser’s website via its web address.” Daniel col. 19 ll. 32–35.
Claim 3
Daniel discloses the method of claim 2, 
wherein the step of generating the landing page on the personal communications device is the result of a web-browser opening to the landing page following the interactive action by the patron with the premises display device.
“Interactive advertising app 110 may comprise in part of a browser, such as for use on the mobile device 102, or a similar browsing device.” Daniel col. 8 ll. 7–9. “Method 800 comprises retrieving the multimedia content file 112 (step 812) by hyperlinking to an advertiser’s website via its web address.” Daniel col. 19 ll. 32–35.
Claim 4
Daniel discloses the method of claim 2, 

“In scanning the encoded image 114 it activates embedded icons 128, 128′ and/or hyperlinks 126, 126′ that become visible in the hot corners 118, 120, 122, 124. The activated at least one or more hot corners 118, 120, 122, 124 may pulsate, blink or the icons 128, 128′ may be displayed in a color contrast or animated format to alert the user of the option to interact with the encoded image 114 by exploring one or more of the interactive control commands 130, 130′.” Daniel col. 9 ll. 1–9.
Claim 5
Daniel discloses the method of claim 2, 
wherein the landing page contains a plurality of invokable icons functional to establish communication between the personal communications device and websites of third parties associated with the invokable icons, 
“Method 800 further comprises receiving at least one control command 130 for scanning the at least one encoded image 114 within the interactive frame 116 (step 804) for which the mobile device’s image capturing means 132 scans the at least one encoded image 114 within the interactive frame 116 with the at least one hyperlink 126 or icon 128 embedded within (step 806),” Daniel col. 19 ll. 10–17, and which are shown to be activatable via the mobile device in step 808. Daniel col. 19 ll. 18–22. Specifically, “[i]n scanning the encoded image 114 it activates embedded icons 128, 128′ and/or hyperlinks 126, 126′ that become visible in the hot corners 118, 120, 122, 124. The activated at least one or more hot corners 118, 120, 122, 124 may pulsate, blink or the icons 128, 128′ may be displayed in a color contrast or animated format to alert the user of the option to interact with the encoded image 114 by exploring one or more of the interactive control commands 130, 130′.” Daniel col. 9 ll. 1–9.
and establishing communication between the personal communications device and websites of third parties comprises connecting to a webpage of the third party associated with an invoked icon.

Claim 6
Daniel discloses the method of claim 2, 
wherein the step of displaying at least one invokable icon functional to establish communication comprises displaying at least one invokable icon functional to open an application related to the third party.
“Method 800 comprises retrieving the multimedia content file 112 (step 812) by hyperlinking to an advertiser’s website via its web address.” Daniel col. 19 ll. 32–35.
Claim 7
Daniel discloses the method of claim 1, where in the step of maintaining a premises display apparatus for displaying third party vendor content further comprises the steps of 
displaying an advertisement advertising a commercial activity of the third party;
As shown in FIG. 2A, the encoded image 114 displays an advertisement advertising homes for sale. See Daniel FIG. 2A.
and enabling interactive engagement with a commercial offer to provide at least one of a good and a service to the patron.
“Method 800 further comprises receiving at least one control command 130 for scanning the at least one encoded image 114 within the interactive frame 116 (step 804) for which the mobile device’s image capturing means 132 scans the at least one encoded image 114 within the interactive frame 116 with the at least one hyperlink 126 or icon 128 embedded within (step 806),” Daniel col. 19 ll. 10–17, and 
Claim 11
Daniel discloses the method of claim 1, wherein the step of transmitting the third party content further comprises a step of 
opening on the patron’s personal communications device a display relating to the third party vendor.
“Method 800 comprises retrieving the multimedia content file 112 (step 812) by hyperlinking to an advertiser’s website via its web address.” Daniel col. 19 ll. 32–35.
Claim 12
Daniel discloses the method of claim 11, 
wherein the display is a website related to the third party vendor.
“Method 800 comprises retrieving the multimedia content file 112 (step 812) by hyperlinking to an advertiser’s website via its web address.” Daniel col. 19 ll. 32–35.
Claim 19
Daniel discloses
A method of displaying content of at least one third party vendor on a premises display apparatus and communicating the third party vendor content to a patron’s personal communications device operated at the premises, the method comprising steps of: 
“FIG. 8 is an exemplary method 800 of the invention according to one embodiment.” As shown in FIGS. 2A–3B (among others), and as will be discussed below, the method 800 involves displaying advertisements (encoded image 114) in an interactive frame 116 in a public place, and communicating related content to a mobile device 102. See Daniel FIGS. 2A–3B.

Method 800 is to be performed using “at least one encoded image 114 framed by an interactive frame 116 that includes at least one or more hot corners 118, 120, 122, 124 with at least one or more hyperlinks 126, 126′ or icon 128, 128′ embedded within.” Daniel col. 19 ll. 1–10.
wherein the premises display apparatus has a first display;
While Daniel gives some examples of the encoded image 114 being a printed statement, in at least one or more embodiments, the framed 116 encoded image 114 may be presented as “electronic media” rather than as a printed statement 148. See Daniel col. 8 ll. 50–54.
providing the patron access to the third party content from the premises display apparatus to a patron’s personal communications device by one interactive action by the patron;
“Method 800 further comprises receiving at least one control command 130 for scanning the at least one encoded image 114 within the interactive frame 116 (step 804) for which the mobile device’s image capturing means 132 scans the at least one encoded image 114 within the interactive frame 116 with the at least one hyperlink 126 or icon 128 embedded within (step 806),” Daniel col. 19 ll. 10–17, and subsequently activating one of the hot corners and its respective icons via the mobile device in step 808. Daniel col. 19 ll. 18–22.
having the third party selectively generating the third party content based on time constraints influencing subsequent patron interactions with the third party content;
“Advertising time and space may be sold to interested parties for the opportunity to have their third-party multimedia advertising content 111 linked for publication with multimedia content files 112, 112′.” Daniel col. 10 ll. 26–29.

“Method 800 comprises retrieving the multimedia content file 112 (step 812) by hyperlinking to an advertiser’s website via its web address.” Daniel col. 19 ll. 32–35.
II.	KHALID DISCLOSES CLAIMS 1, 11, 13, 14, AND 20.
Claims 1, 11, 13, 14, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0324638 (“Khalid”).
Claim 1
Khalid discloses:
A method of displaying content of at least one third party vendor on a premises display and communicating the third party vendor content to a patron’s personal communications device operated at the premises, the method comprising steps of: 
“FIG. 3 illustrates a method 300 in which a user device 105 provides [a] personalized retail experience,” Khalid ¶ 36, by having the user device 105 interact with a kiosk 101 operated at a retail store 103. See Khalid FIG. 3. The retail experience provided to the user device 105 may include “recommendations of products/devices/services that may be of interest to the customer.” Khalid ¶ 40. 
To the extent that “third party vendor” might be held to have patentable weight, the Examiner finds that a “third party” is inherent to any circumstance where the retail store 103 resells the products of other vendors, e.g., a grocery store, shopping mall, record store, or local car dealership. Furthermore, Khalid later discloses that “the information can be provided in a comparison format . . . such that the customer can readily identify similarities and differences between competing products/devices/services that the customer has selected for comparison” Khalid ¶ 49. By disclosing that the information includes competing products, Khalid effectively discloses third party vendor content, since at least one of the two competing products 
maintaining a premises display apparatus for displaying third party vendor content within view of the patron, 
As shown in FIG. 3, method 300 is in part performed by a kiosk 101. Khalid FIG. 3. “In one example, kiosk 101 is semi-permanently installed by a retailer in a retail store, shopping mall, or other specified location for use by customers seeking information on the retailers product and service offerings. The schematic diagram of FIG. 1 shows an example in which the kiosk 101 is a retail kiosk associated with or located in a retail store 103.” Khalid ¶ 17.
wherein the premises display apparatus has a first display;
“The kiosk 101 is equipped with a display and/or a speaker for providing information to customers.” Khalid ¶ 18.
providing the patron access to the third party content from the premises display apparatus to a patron’s personal communications device by one interactive action by the patron;
“In step 303, the user device 105 is placed or swiped within the vicinity of a kiosk 101 . . . . The NFC reader of the user device 105 detects that an NFC-enabled kiosk 101 or tag 115 has been placed within its vicinity, and establishes an NFC-based communication link between the user device 105 and the kiosk 101 or tag 115 in step 305. Using the communication link, the user device 105 receives store identifying information from the kiosk 101 in step 307.” Khalid ¶ 37.
and transmitting the third party content to the patron’s personal communications device responsively to the one interactive action.
“In response to obtaining the store identifying information, the retail store application running on the user device 105 determines that the user of the device 105 requests a personalized retail experience based on the retail store 103 or vendor identified by the information. Hence, in step 311, the user device 105 retrieves retail 
Claim 8
Khalid discloses the method of claim 1, 
wherein the interactive action by the patron comprises a step of the patron placing the personal communications device in near field communication with the premises display apparatus.
“In step 303, the user device 105 is placed or swiped within the vicinity of a kiosk 101 . . . . The NFC reader of the user device 105 detects that an NFC-enabled kiosk 101 or tag 115 has been placed within its vicinity, and establishes an NFC-based communication link between the user device 105 and the kiosk 101 or tag 115 in step 305. Using the communication link, the user device 105 receives store identifying information from the kiosk 101 in step 307.” Khalid ¶ 37.
Claim 11
Khalid discloses the method of claim 1, 
wherein the step of transmitting the third party content further comprises a step of opening on the patron’s personal communications device a display relating to the third party vendor.
“In step 317, the user device 105 provides a personalized retail experience to the customer.” Khalid ¶ 40. “The  retail experience can be personalized by enabling the customer to view information on the customer's own products/devices/services, to receive recommendations of products/devices/services that may be of interest to the customer based on the customer's usage, to select products/devices/services for comparison to the customer's own products/devices/services and/or to the customer's 
Claim 13
Khalid discloses the method of claim 11, 
wherein the display is an application related to the third party vendor.
“In the method 300 of FIG. 3, a retail store application is loaded and executed on a user device 105 in step 301.” Khalid ¶ 36. The retail store application is at least “related to” the third party—whether or not the application is actually published or made by the third party—because it is configured to display third party products. See Khalid ¶ 49 (“the information can be provided in a comparison format . . . such that the customer can readily identify similarities and differences between competing products/devices/services that the customer has selected for comparison.”).
Claim 14
Khalid discloses the method of claim 11, 
wherein the interactive action by the patron is the patron placing the personal communications device in near field communication with the premises display apparatus.
“In step 303, the user device 105 is placed or swiped within the vicinity of a kiosk 101 . . . . The NFC reader of the user device 105 detects that an NFC-enabled kiosk 101 or tag 115 has been placed within its vicinity, and establishes an NFC-based communication link between the user device 105 and the kiosk 101 or tag 115 in step 305. Using the communication link, the user device 105 receives store identifying information from the kiosk 101 in step 307.” Khalid ¶ 37.
Claim 20
Khalid discloses:

“FIG. 3 illustrates a method 300 in which a user device 105 provides [a] personalized retail experience,” Khalid ¶ 36, by having the user device 105 interact with a kiosk 101 operated at a retail store 103. See Khalid FIG. 3. The retail experience provided to the user device 105 may include “recommendations of products/devices/services that may be of interest to the customer.” Khalid ¶ 40. 
To the extent that “third party vendor” might be held to have patentable weight, the Examiner finds that a “third party” is inherent to any circumstance where the retail store 103 resells the products of other vendors, e.g., a grocery store, shopping mall, record store, or local car dealership. Furthermore, Khalid later discloses that “the information can be provided in a comparison format . . . such that the customer can readily identify similarities and differences between competing products/devices/services that the customer has selected for comparison” Khalid ¶ 49. By disclosing that the information includes competing products, Khalid effectively discloses third party vendor content, since at least one of the two competing products is sold by a “third party” (with the customer and the other of the two competing products representing the first and second parties).
maintaining a premises display apparatus for displaying third party vendor content within view of the patron, 
As shown in FIG. 3, method 300 is in part performed by a kiosk 101. Khalid FIG. 3. “In one example, kiosk 101 is semi-permanently installed by a retailer in a retail store, shopping mall, or other specified location for use by customers seeking information on the retailers product and service offerings. The schematic diagram of FIG. 1 shows an example in which the kiosk 101 is a retail kiosk associated with or located in a retail store 103.” Khalid ¶ 17.
wherein the premises display apparatus includes a display;

providing the patron access to the third party content from the premises display to the patron’s personal communications device by placing the personal communications device in near field communications with the premises display apparatus;
“In step 303, the user device 105 is placed or swiped within the vicinity of a kiosk 101 . . . . The NFC reader of the user device 105 detects that an NFC-enabled kiosk 101 or tag 115 has been placed within its vicinity, and establishes an NFC-based communication link between the user device 105 and the kiosk 101 or tag 115 in step 305. Using the communication link, the user device 105 receives store identifying information from the kiosk 101 in step 307.” Khalid ¶ 37.
and responsively to the patron placing the personal communications device in near field communications with the premises display apparatus, opening the personal communications device to a website of the third party associated with the display of the premises display apparatus at the time the patron placed the personal communications apparatus in near field communications therewith.
“In response to obtaining the store identifying information, the retail store application running on the user device 105 determines that the user of the device 105 requests a personalized retail experience based on the retail store 103 or vendor identified by the information. Hence, in step 311, the user device 105 retrieves retail information associated with the retail store 103 identified by the received store identifying information.” Khalid ¶ 38. “Additionally, the information can be provided in a comparison format in step 413, such that the customer can readily identify similarities and differences between competing products/devices/services that the customer has selected for comparison.” Khalid ¶ 49.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	DANIEL AND GILLIN TEACH CLAIM 9.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Daniel as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0173251 A1 (“Gillin”).
Claim 9
Daniel teaches the method of claim 1, but does not explicitly anticipate a step of the patron sending a text message from the patron’s personal communications device to a number displayed on the premises display apparatus and then receiving a return text on the patron’s display device.
Gillin, however, teaches a method that comprises a step of 
the patron sending a text message from the patron’s personal communications device to a number displayed on the premises display apparatus and then receiving a return text on the patron’s display device.
“In another exemplary embodiment, the invitation is marketed to existing customers on a bill board or some other public display such as a kiosk or website. Upon seeing the advertisement, an existing customer texts ‘yes’ to a short code. The customer's text message is received, logged and processed for enrollment,” and after 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Daniel’s existing public display with Gillin’s technique of providing a short code service for patrons to send a text message, and subsequently opt-in to receiving responses to their opt-in text via return text messages to the same device, as taught by Gillin. One would have been motivated to combine Gillin with Daniel based on pre-existing “needs in the art [for] allowing a company to leverage its customer account information to send invitations to enroll in services to its customers that the customers may accept with minimal effort and by providing minimal information.” Gillin ¶ 7.
II.	DANIEL AND GARNET TEACH CLAIM 10.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Daniel as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0052537 A1 (“Garnet”).
Claim 10
Daniel teaches the method of claim 1, 
wherein the interactive action by the patron comprises a step of the patron utilizing the patron’s personal communications device to scan a two-dimensional code displayed on the premises display apparatus.
Method 800 is to be performed using “at least one encoded image 114 framed by an interactive frame 116 that includes at least one or more hot corners,” and in this case, four hot corners laid out in two dimensions, “118, 120, 122, 124 with at least one or more hyperlinks 126, 126′ or icon 128, 128′ embedded within.” Daniel col. 19 ll. 1–10. “Method 800 further comprises receiving at least one control command 130 for scanning the at least one encoded image 114 within the interactive frame 116 (step 804) for which the mobile device’s image capturing means 132 scans the at least one encoded image 114 within the interactive frame 116 with the at least one hyperlink 
Daniel thus teaches a method much like claim 10, whereby the user scans a two-dimensional code displayed on-premises, and the only difference between Daniel and the invention of claim 10 is that Daniel’s two dimensional code is not necessarily a bar code per se; i.e., Daniel does not say whether its two dimensional code comprises a machine-readable pattern lines or dots.
Garnet, however, teaches a method of displaying a series of advertisements on an ongoing cycle using an electronic display, see Garnet ¶ 4 and Abstract, and receiving an interactive action by a patron, 
wherein the interactive action by the patron comprises a step of the patron utilizing the patron’s personal communications device to scan a two-dimensional barcode displayed on the premises display apparatus.
“It will also be understood that the advertisements displayed on the digital displays may also incorporate rider-interaction features, such as, for example, QR (quick response) codes . . . which are already common in traditional advertising on transit vehicles, and can be scanned using the rider's smartphone or similar device to provide additional information about the product or service being advertised, such as links to websites, information on store locations, or downloadable coupons.” Garnet ¶ 95.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a QR code with Daniel’s display frame 116, as taught by Garnet. One would have been motivated to combine Garnet with Daniel based on “a need for an improved system to provide advertising within transit vehicles that provides advertisements directed to the riders or passengers in the vehicle and whose content is dependent on the geographical location of the vehicle.” Garnet ¶ 11.
.
Claims 15–18 are rejected under 35 U.S.C. § 103 as being unpatentable over Daniel as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2005/0004836 A1 (“Ruttenberg”).
Claim 15
Daniel teaches the method of claim 1, but does not appear to explicitly anticipate a step of presenting a cycling of advertising content associated with different third party vendors, such that each third party vendor advertising content is displayed for a specified amount of time.
Ruttenberg, however, teaches a method that includes a step of maintaining a premises display apparatus for displaying third party vendor advertising content within view of the patron, see Ruttenberg ¶ 50, the foregoing comprising a step of:
presenting a cycling of advertising content associated with different third party vendors, such that each third party vendor advertising content is displayed for a specified amount of time.
“Preferably, multiple advertisements are shown in sequence with the advertisements looping after some or all the advertisements have been played. For example, if ten (10) advertisements are contained in the processor 302 for display, the advertisements may be shown in the sequence of the first through the tenth advertisement and after the tenth advertisement is shown, the advertisements will be shown again in the sequence that they were shown in originally.” Ruttenberg ¶ 50. “The retail outlet will then lease the advertisement space as desired, determine the length of the time the advertisement will run, the frequency the advertisement will run, all acceptable to the advertiser(s).” Ruttenberg ¶ 51.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Daniel’s interactive frame 116 with the looping mechanism from Ruttenberg’s advertising display 101, resulting in an interactive frame 116 in which advertisements cycle through a plurality of 
Claim 16
Daniel, as combined with Ruttenberg, teaches the method of claim 15, wherein the step of transmitting the third party content further comprises: 
responsively to the patron performing the one interactive action with the premises display apparatus during the display of the third party advertising content, the premises display apparatus opens on the personal communications device a landing page displaying a plurality of invokable icons 
“Method 800 further comprises the interactive advertising app 110 activating the at least one or more hot corners 118, 120, 122, 124 and its respective icons 128, 128′, 128″, 128‴ for controlling the corresponding multimedia content file 112 (step 808).” Daniel col. 19 ll. 18–22.
related to third party vendors, 
For example, as shown in FIG. 2B, “the third-party multimedia advertising content 111 for ‘Cheap Airline Tickets’ is wholly unrelated to the owner of the multimedia content file 114, (‘ABC Realty’).” Daniel col. 9 ll. 47–49; see also col. 10 ll. 26–29.
wherein each invokable icon is functional to establish communication between the personal communications device and one third party vendor associated with an invoked icon.
“Method 800 comprises retrieving the multimedia content file 112 (step 812) by hyperlinking to an advertiser’s website via its web address.” Daniel col. 19 ll. 32–35.
Claim 17
Daniel, as combined with Ruttenberg, teaches the method of claim 15, wherein the step of transmitting the third party content further comprises: 
responsively to the patron performing the one interactive action with the premises display apparatus during the time that a third party vendor advertising content is being displayed, opening on the personal communications device a webpage or application related to the third party vendor advertising content.
“Method 800 comprises retrieving the multimedia content file 112 (step 812) by hyperlinking to an advertiser’s website via its web address.” Daniel col. 19 ll. 32–35.
Claim 18
Daniel, as combined with Ruttenberg, teaches the method of claim 15, wherein the step of transmitting the third party content further comprises: 
responsively to the patron performing the one interactive action with the premises display apparatus during the time that a first third party vendor advertising content is being displayed, opening on the personal communications device a webpage or application related to the first third party vendor advertising content;
“Method 800 further comprises the interactive advertising app 110 activating the at least one or more hot corners 118, 120, 122, 124 and its respective icons 128, 128′, 128″, 128‴ for controlling the corresponding multimedia content file 112 (step 808). If the user wants to display the multimedia content file 112 and selected the icon 128 for the control command 130 for displaying the multimedia content file 112. As such, method 800 comprises receiving a control command 130 for displaying the multimedia content file 112 when the at least one icon 128 from an activated hot corner 118 for the control command 130 for displaying the multimedia content file 112 overlays the at least one encoded image 114 (step 810) as the user drags the icon 128 to the designated area 150.” Daniel col. 19 ll. 18–31.

Daniel anticipates this limitation for two reasons. First, “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04. In this case, claim 18 does not require an affirmative step of “the patron performing the one interactive action with the premises display apparatus during the display of a second third party advertising content,” it only claims the contingent step of opening a landing page displaying a plurality of invokable icons related to third party vendors “responsively to the patron performing the one interactive action during the display of a second third party advertising content.” Since there is no separate step requiring the patron to perform the one interactive action during the display of a second third party advertising content, the limitations contingent upon that step are also not required for a finding of anticipation.
Second, even if the foregoing issue were fixed, i.e., if this limitation were not contingent upon an unmet condition precedent, the limitation is nevertheless sufficiently broad enough to include Daniel’s disclosure of the patron performing the interaction while both 128 and 128′ are displayed at the same time, irrespective of the claimed invention’s ability to also cycle the main advertisement. For example, if the user selects icon 128′ instead of icon 128, Daniel’s device will launch the advertising content for icon 128′ instead of icon 128. See Daniel col. 13 ll. 7–12. In other words, there is nothing in claim 18 that requires scanning a special code displayed exclusively within the second advertisement in the cycle of advertisements, and since Daniel discloses displaying all four third party advertisements on the frame, a user 
ADDITIONAL PRIOR ART
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
I.	REFERENCES UNCOVERED BY THIS EXAMINER IN THE INSTANT APPLICATION
U.S. Patent No. 9,965,768 B1 Method for displaying advertisement on mobile ad platform, involves sending additional ad information and additional direction information to mobile ad platform to display particular advertisement together with updated set of directions
U.S. Patent Application Publication No. 20140137188 A1 Device for providing virtualization and security of e.g. video entertainment in personal computer, has processors implementing software applications that configure common security layer to be integrated into host operating system
U.S. Patent Application Publication No. 20150199720 A1 System for targeting, distributing, managing and monitoring performance of advertising and promotional content at e.g. restaurant, has server subsystem allowing user selection of content data to facilitate distribution of content data
U.S. Patent Application Publication No. 20100134385 A1 Method for interacting with mobile device e.g. personal digital assistant, involves selecting one of the representations displayed on external touch-screen display and inputting selected representation to mobile device
U.S. Patent Application Publication No. 20150084838 A1 Dual-formatting method, involves retrieving network address associated with electronic public sign and sending responses from server to network address associated with electronic public sign

U.S. Patent Application Publication No. 20140313103 A1 Method for operating a master application configured for execution on a control device, involves mapping different portion of visual data to a display screen based on display capability and synchronization information for client devices
U.S. Patent Application Publication No. 20090267867 A1 Method for extending display of portable device e.g. cellular telephone, involves receiving control signals through short range wireless link from portable device for controlling display of portable content in public display
II.	REFERENCES CITED IN RELATED APPLICATION NO. 16/884,970
Application No. 16/884,970, now abandoned, included claims that were substantially similar to those of the instant application, and the examiner of that application even rejected those claims for double patenting against the claims of the present application. Therefore, the published version of 16/884,970 (U.S. Patent Application Publication No. 2021/0374768 A1) is cited as pertinent to this application.
The prior art cited in the related application is also pertinent to this application, including:
U.S. Patent No. 10,353,686 B1 (Presenting links to download and install application in the background while working on foreground applications).
U.S. Patent No. 10,534,851 B1 (Generation of dynamic landing pages for advertisers including customized content).
U.S. Patent No. 10,592,882 B1 (Adaptive Point of Sale systems to generate and distribute digital tokens to personal user devices).
U.S. Patent Application Publication No. 2005/0071232 A1 (Tabletop devices for payment and ordering at restaurants and bars).

U.S. Patent Application Publication No. 2011/0010271 A1 (Self-service transactions from multiple vendors within a single unified interface).
U.S. Patent Application Publication No. 2011/0208599 A1 (Targeted content delivery for mobile marketing systems).
U.S. Patent Application Publication No. 2013/0124606 A1 (Automatic personalization of downloadable mobile apps without user entry).
U.S. Patent Application Publication No. 2013/0256403 A1 (Systems for self-payment and user verification of retail purchases using a mobile device).
U.S. Patent Application Publication No. 2013/0290203 A1 (Development and publication of checkout widgets for retail venues).
U.S. Patent Application Publication No. 2014/0025512 A1 (Vendor portal website which allows a vendor to distribute coupons and provide services to consumers on a user’s device).
U.S. Patent Application Publication No. 2014/0122614 A1 (Multiple third party operators cooperating for mutual benefit and results of promoting distribution of mobile apps).
U.S. Patent Application Publication No. 2014/0137188 A1 (Real-time dynamic for delivering personalized advertisements and services to end users).
U.S. Patent Application Publication No. 2014/0192795 A1 (Table-side device for managing purchases and payments from consumers).
U.S. Patent Application Publication No. 2014/0298486 A1 (Granting access to digital content from a third party service).
U.S. Patent Application Publication No. 2014/0359408 A1 (Invoke an application from within a webpage or another application).
U.S. Patent Application Publication No. 2015/0073892 A1 (Launching an advertising application on a user device based on interactions and determined intent).

U.S. Patent Application Publication No. 2015/0324863 A1 (Creating and presenting interactive advertisements to users).
U.S. Patent Application Publication No. 2017/0249677 A1 (Table-side device integration with a point of sale environment).
U.S. Patent Application Publication No. 2020/0184518 A1 (Using BLUETOOTH LOW ENERGY beacons to transmit advertisements to user devices).
U.S. Patent Application Publication No. 2020/0211052 A1 (Optimizing content delivery of mobile apps).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176